Citation Nr: 1120148	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, variously diagnosed.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1991 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file. 

In February 2009, the Board remanded the claim.  Thereafter in a decision in October 2009, the Board denied the claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In an order in August 2010, the Court granted a Joint Motion of the parties, the VA Secretary and the Veteran, who was then represented by counsel, and vacated and remanded the case to the Board for readjudication for compliance with the instructions in the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On VA examination in April 2009, the VA examiner stated that she would have to resort to speculation to determine if the current psychiatric disorder was associated with the anxiety and depression documented on the Medical Board evaluation in April 1994 in service.  



The VA examiner, however, failed to provide a rationale for the inability to render an opinion.  For the reason, the parties to the joint motion agreed that the examination was inadequate, citing Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Before the Board can rely on an VA examiner's conclusion that an etiology opinion would be speculative, the VA examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a psychiatrist to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder is relate to anxiety and depression documented on the Medical Board evaluation in April 1994 in service.  

If, however, after a review of the record, the requested opinion cannot be rendered without a resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be determined because there are multiple potential etiologies, if so, identify the other etiologies, when the Veteran's in-service experience is not more likely than any other to cause the Veteran's current psychiatric disorder and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims file must be made available to the examiner for review.  

2.  After the development requested has been completed, adjudicate the claim.  If the benefit sought remains denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


